DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 10/5/21 has been entered in full. Claims 1-3, 5, 6, 9, 17, 26, 28 and 29 are amended. Claims 4, 7 and 8 are canceled. Claims 1-3, 5, 6 and 9-29 are pending.
Applicants' election without traverse of Group I, currently claims 1-3, 5, 6, 9-18, 28 and 29 was previously acknowledged. Claims 19-27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The elections of (1) polyethylene glycol as the species of non-peptidyl linker, and (2) insulin as the species of polypeptide were also previously acknowledged, and read on each claim in the elected group.
Claims 1-3, 5, 6, 9-18, 28 and 29 are under consideration, as they read upon the elected species.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (7/8/21).
The objections to the specification at pg 2 are withdrawn in view of the amendments to the specification.
The objections to claims 17, 28 and 29 on page 3 are withdrawn in view of the claim amendments. However, because the objection to claim 1 has been maintained (see below), these claims remain objected to for depending from an objected claim.
All objections and/or rejections of cancelled claims 4, 7 and 8 are moot.
The rejection of claims 2, 3, 5 and 6 at pg 3-5 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn in view of the claim amendments.
The rejection of claims 1-3, 5, 6, 9-18, 28 and 29 at pg 5-12 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims that limit the claims to subject matter indicated as described in the rejection of record.

Maintained Objections and/or Rejections
Claim Objections
Claims 1-3, 5, 6, 9-18, 28 and 29 are objected to because of the following informalities:
In claim 1, line 4, "human serum derived-immunoglobulin" should be "human serum-derived immunoglobulin"; cf. lines 15-16 and 17-18 of the same claim.
Appropriate correction is required.
This objection was set forth at pg 3 of the 7/8/21 Office Action.
Applicants’ arguments (10/5/21; pg 12) as they pertain to the objection have been fully considered but are not deemed to be persuasive for the following reasons.
In the response, Applicants argue that the claims have been amended to render the objection moot.
Applicants’ arguments have been fully considered but are not found persuasive. While claim 1 has been amended, the term "human serum derived-immunoglobulin" in lines 4 was not changed. Furthermore, the claim now recites "human serum-derived immunoglobulin" in lines 15-16 and 17-18.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection was set forth previously at pg 3-5 of the 7/8/21 Office Action.
Claim 29 was rejected as indefinite with respect to the recitation of "T-cell proliferation or secretion of IL-2 by T cells of the physiologically active polypeptide, or both is reduced", because it was unclear what is meant by "T cells of the physiologically 
Applicants’ arguments (10/5/21; pg 12-13) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the response, Applicants argue that the claim has been amended, and repeats the amendment, but no further meaning is provided as to what is meant by "T cells of the physiologically active polypeptide".  As such, the claim as amended remains unclear for the reasons set forth previously and reiterated above.

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9-18, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014133324, published 09/04/2014 (cited previously). The earliest date to which the instant application claims priority is 12/5/16. The '324 publication is a publication of PCT/KR2014/001593, and is in Korean, but an English .
Claim 1, as amended, incorporates limitations from several dependent claims, now canceled. As such, claim 1 now encompasses a conjugate of a physiologically active polypeptide linked to an immunoglobulin (Ig) Fc fragment having an immune response attenuated as compared to a human serum derived-IgG or fragment thereof, and wherein the conjugate exhibits (a) an attenuated response as compared to the response of the peptide alone, and (b) a corresponding or reduced response as compared to the Ig Fc fragment alone, and wherein the polypeptide is linked to the Ig Fc fragment via a non-peptide linker that is polyethylene glycol (PEG), and further wherein the Ig Fc fragment is a human IgG4-derived aglycosylated Fc fragment, and wherein the Ig Fc fragment has binding affinities for an Fc gamma receptor and complement 1q (c1q) that are each reduced to 90% or less as compared to a human serum-derived IgG or Fc fragment thereof. The elected species of physiologically active polypeptide under consideration is insulin, which is also recited in the alternative in dependent claim 11, and encompassed by "hormone" as recited in the alternative in claim 10.
The '324 publication teaches a conjugate of an insulin analog linked to an Fc fragment of an immunoglobulin via PEG; e.g., at ¶ 53. The '324 publication further teaches that the Fc region can have "decreased sugar chains" as compared to the native form; i.e., the serum form, so that it does not induce "unnecessary immune response in vivo" (¶ 64). The '324 publication further teaches that "the most preferable immunoglobulin Fc region is a human IgG4-derived non-glycosylated Fc region" (¶ 69). Furthermore, the conjugate taught by the '324 publication inherently exhibits an attenuated immune response compared to an immune response exhibited by each of the polypeptide and the Fc fragment alone. This evidenced by Example 1 of the instant application, which states that "A human insulin analog-Fc fragment was prepared according to the method disclosed in WO2014-133324 A1" (¶ 202). The instant specification at ¶ 226 (published application) further demonstrates that said conjugate prepared according to the method of '324 reduces the immune response as compared 
Claim 2 limits the conjugate of claim 1 to one that exhibits an attenuated immune response that is T-cell proliferation or IL-2 secretion by T-cells triggered by the IgG Fc fragment. This property is also inherent to the conjugate of '324 as evidenced by the instant application; specifically, the reduced immune response taught at ¶ 226 of the instant application described above for claim 1 is directed to T-cell proliferation and IL-2 secretion. As such, the teachings of '324 also anticipate claim 2.
Claim 3, as amended, limits the conjugate of claim 1 to one wherein the non-peptide linker is linked to the N-terminus or C-terminus of the polypeptide, and is linked to the N-terminus of the Fc fragment. The conjugate of '324 described above for claim 1 meets these limitations, as described in ¶ 53 ("by linked PEG to the N-terminus of an immunoglobulin Fc region, and selectively coupling the N-terminus of B chain of insulin thereto). 
Claims 5 and 6 limit the conjugate of claim 1 to one that exhibits T cell proliferation (claim 5) or IL-2 secretion (claim 6) that is reduced to 90% or less as compared to the physiologically active peptide. The conjugate taught by '324 publication inherently exhibits T-cell proliferation and IL-2 secretion that is 90% or less as compared to that exhibit by the polypeptide. This is evidenced by Example 5 of the instant specification, which uses the insulin conjugate prepared according to the method of '324, and demonstrates that it exhibits T-cell proliferation (Table 1) and IL-2 secretion (Table 2) that is less than 90% of the polypeptide alone. As such, the teachings of '324 also anticipate claims 5 and 6.

Claims 12 and 14 further limit the conjugate of claim 1 to one wherein comprising a CH2 or CH3 domain (claim 12) or a hinge region (claim 14). The '324 publication further defines the term "immunoglobulin Fc region" as including CH2 and CH3 regions (¶ 55), and may include a hinge region (¶ 55). As such, the teachings of '324 also anticipate claims 12 and 14.
Claims 13, 15 and 16 further limit the conjugate of claim 1 to one wherein the Fc fragment is non-glycosylated (claim 13), is selected from a group including IgG (claim 15), or is an IgG4 Fc fragment (claim 16). As set forth above for the claim 1, the Fc fragment of '324 is a non-glycosylated IgG4 Fc fragment. As such, the teachings of '324 also anticipate claims 13, 15 and 16.
Claim 17 depends from claim 1 and adds limitations (a) and (b), where (a) has limitations similar to claim 2 with regard to an immune response that is T cell proliferation and/or IL-2 secretion, and (b) recites that the Fc fragment has reduced binding to an Fc gamma receptor and/or complement as compared to an IgG or an Fc fragment, which is retained by the conjugate. These limitations are met by the teachings of '324 for the same reasons as for claims 1 and 2 set forth above. As such, the teachings of '324 also anticipate claim 17.
Claims 18, 28 and 29 are each directed to a composition comprising the conjugate of claim 1, wherein the reduction of the immune response is attenuated as compared to the response caused by each of the Ig Fc fragment or polypeptide alone (claim 18), or wherein the intrinsic binding affinity of the Ig Fc fragment for an Fc receptor or complement is reduced as compared to the IgG or fragment thereof (claim 28), or wherein the IgG Fc fragment has reduced T-cell proliferation or IL-2 secretion 

Applicants’ arguments (10/5/21; pg 14-15) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
Applicants argue that the '324 publication does teach all of the limitations of the instant claims. Specifically, Applicants argue that the '324 publication "uses a IgG4-derived aglycosylated Fc fragment and does not disclose that immune response by Fc gamma conjugation and C1q conjugation is reduced" (pg 15). Applicants further argue that the '324 publication "is silent on the extent of allegedly reduced binding affinity to the Fc gamma receptor and C1q" (pg 15). 
 Applicants’ arguments have been fully considered but are not found persuasive. It appears that Applicants are arguing that the '324 publication does not teach the limitations of concluding wherein clauses of claim 1 as amended. However, as set forth previously and reiterated above, the conjugate of '324 would inherently have these properties because the instant specification provides evidence of such. Specifically, Example 1 of the instant application teaches that "A human insulin analog-Fc fragment was prepared according to the method disclosed in WO2014-133324 A1" (¶ 202). In other words, the Examples set forth in the specification merely characterize functional properties of the conjugate prepared by the method of '324, and then claim such conjugates with the addition of said functional properties. Per MPEP2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, while the instant application may characterize a previously unappreciated property of the conjugate of '324, such does not render the conjugate patentable over the teachings of '324.


Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646